I concur in the opinion of Judge GRAY with one exception hereafter noted. The most important question before us is whether in the case of contracts for public improvements, the cost of which is to be defrayed by the issue of city bonds, the whole estimated sum to be paid under the contracts is to be considered a city indebtedness upon the execution of the contract, or only from time to time the amounts which then may be actually due thereon for work already performed. As regards this question I agree not only in the opinion of Judge GRAY, but in that of Judge HAIGHT, for, as I read the opinions, both of my brethren are in accord as to the principle of law which should determine the question. Judge HAIGHT thinks that the record does not show that the contracts which are the subject of this difference are to be paid by the issue of bonds, and, therefore, that the certified questions should not be answered. I think that the record does show this fact. On the argument of the case all parties conceded the fact to be as assumed by Judge GRAY, and common knowledge would almost seem to justify *Page 205 
us in taking notice that the large sums covered by these contracts could not be raised by taxation of a single year.
The availability as an offset to the general indebtedness of the city of water bonds issued by the city since the new Constitution and held in the sinking funds, I think depends entirely upon the particular sinking funds in which such bonds are held and not on the character of the bond. If they or other bonds are held in the special sinking fund created by section 208 of the charter, or in any sinking fund which is by law especially created to discharge indebtedness which, under the Constitution, is not to be reckoned in ascertaining the city's debt, then they cannot be treated as an offset against the general city debt; otherwise, they should be so considered. The questions certified to us do not seem to present any distinction between the several sinking funds, and any answer we make to those questions should be considered as subject to the qualification here expressed.